                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


RICKY R. FRANKLIN,
                  Plaintiff,

           v.                                      Case No. 1:17-cv-01640-RGA
NAVIENT, INC., and
STUDENT ASSISTANCE, INC.,
                  Defendants.


                MOTION FOR SUMMARY JUDGMENT OF DEFENDANTS

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure Defendants Navient

Solutions, LLC (incorrectly identified in the Complaint as “Navient, Inc.”) and Student

Assistance Corporation (incorrectly identified in the Complaint as “Student Assistance, Inc.”)

move for summary judgment with respect to all of the claims of Plaintiff, Ricky R. Franklin.
      The grounds for this motion are set forth in the accompanying Opening Brief of

Defendants in Support of Motion for Summary Judgment, Declaration of Andrew Reinhart in

Support of Defendants’ Motion for Summary Judgment, Declaration of Sherry Highfield in

Support of Defendants’ Motion for Summary Judgment, and Declaration of Vladimir Palma in

Support of Defendants’ Motion for Summary Judgment, filed contemporaneously with this

motion.


                                        STRADLEY RONON STEVENS & YOUNG, LLP


                                        /s/ Joelle E. Polesky
                                        Joelle E. Polesky (ID No. 3694)
                                        1000 North West Street, Suite 1279
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 295-4856
                                        Facsimile: (302) 295-4801
                                        Email: jpolesky@stradley.com


                                        Attorneys for Defendants Navient Solutions, LLC
                                        (incorrectly identified as “Navient, Inc.”) and
                                        Student Assistance Corporation (incorrectly
                                        identified as “Student Assistance, Inc.”)

Dated: November 5, 2018




                                          -2-
                                                                                   # 3713280
